NO. 12-14-00089-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE MATTER OF THE MARRIAGE                                   §   APPEAL FROM THE 354TH

OF GRACE KIMBERLEE ADAMS                                        §   JUDICIAL DISTRICT COURT

AND BOBBY REID ADAMS                                            §   RAINS COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal. In her motion, Appellant states that
she no longer wishes to appeal the decision of the lower court or overturn it. Because Appellant
has met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is
granted, and the appeal is dismissed.
Opinion delivered July 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                 COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 31, 2014


                                        NO. 12-14-00089-CV


                   IN THE MATTER OF THE MARRIAGE OF
              GRACE KIMBERLEE ADAMS AND BOBBY REID ADAMS


                               Appeal from the 354th District Court
                              of Rains County, Texas (Tr.Ct.No. 9555)

                  THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that this appeal be dismissed, and that the decision be certified to the
court below for observance.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.